Citation Nr: 1723348	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-21 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to degenerative joint disease of the lumbar spine. 

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to April 26, 2010.

4. Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine from April 26, 2010.


REPRESENTATION

Veteran represented by:	Daniel Curry, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that a November 2013 rating decision granted the Veteran an increased rating of 40 percent for his lumbar spine disability.  In an April 2010 letter the Veteran stated that he was seeking a 40-percent rating for his lumbar spine disability.  Although the RO treated this issue as resolved, the Board notes that a VA Form 9 received by the RO in November 2013 indicates that the Veteran continues to seek higher ratings for his lumbar spine disability.  Accordingly, the claim for higher ratings for a lumbar spine disability is still in appellate status. 

The Board also notes that the Veteran has claimed service connection for intervertebral disc syndrome (IVDS) in a June 2016 Application for Compensation and Benefits.  However, the rating for the Veteran's lumbar back is currently before the Board and IVDS will be considered herein.  

The issue of entitlement an initial rating in excess of 20 percent for degenerative joint disease with intervertebral disc syndrome of the lumbar spine, prior to April 26, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a competent current diagnosis of fibromyalgia.

2. The Veteran has right ear hearing loss. 

3. From April 26, 2010 to January 1, 2012, the Veteran's low back disability was most nearly approximated by forward flexion of 25 degrees, with a combined range of motion greater than 120 degrees, but not greater than 235 degrees, with consideration for functional loss.  There was both guarding and spasm present and incapacitating episodes totaling up to four weeks in a 12 month period requiring bed rest prescribed by a physician. 

4. From January 1, 2012, the Veteran's low back disability was most nearly approximated by forward flexion of 60 degrees, with a combined range of motion greater than 120 degrees, but not greater than 235 degrees, with consideration for functional loss.  There was both guarding and spasm present that resulted in an abnormal gait and abnormal spinal contour.  There were also incapacitating episodes totaling up to six weeks in a 12 month period requiring bed rest prescribed by a physician.   


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ , 3.303, 3.317 (2016).

2. The criteria for service connection for right ear hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.385.

3. From April 26, 2010 to May 26, 2015, the criteria for entitlement to a rating of 40 percent for degenerative joint disease with intervertebral disc syndrome of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

4. From May 26, 2015, the criteria for entitlement to a rating of 60 percent for degenerative joint disease with intervertebral disc syndrome of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in November 2008 and August 2010.

With respect to VA's notice obligations for an increased rating claim, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions.  The examinations are adequate as they provide all information necessary to adjudicate the claim at issue.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  The Agency of Original Jurisdiction's actions also substantially complied with the Board's February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the January 2010 hearing before a Decision Review Officer (DRO) at the Wichita, Kansas RO.  A transcript of which is contained in the record.  The record reflects that at the January 2010 hearing, the presiding DRO set forth the issues to be discussed, focused on the elements necessary to substantiate the claim currently before the Board, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Therefore, to any extent the VA did not comply with the duties under § 3.103(c)(2), the Board finds that such error was harmless. 

The Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the claims file reveals that the medical examinations and treatment records discussed below demonstrate range of motion testing for the spine; however, these examinations may be deemed inadequate under Correia.  Notably, in the present decision, Appellant's ratings awarded after April 25, 2010, are 40 percent and greater for the lumbar spine.  As such, the Veteran is already receiving the maximum allowable schedular rating based on limitation of motion and a higher rating under the rating schedule for the lumbar spine requires ankyloses.  The provisions of functional loss are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, a remand solely for the purpose of obtaining active and passive range of motion of the lumbar spine would serve no useful purpose.  In other words, the requirements of the Correia holding are inconsequential as to the Veteran's disability as it pertains to his rating after April 25, 2010 (see remand for relevant period), and, therefore, an examination addressing these ranges of motion is not warranted. 

B. Legal Criteria and Analysis 

The Veteran asserts that he is entitled to service connection for fibromyalgia and right ear hearing loss.  The Veteran also asserts that he is entitled to a higher initial rating for his degenerative joint disease of the lumbar spine.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service treatment records show that the Veteran slipped and fell down a flight of stairs on the flight line in December 1967.  The Veteran went to emergency sick call with pain and tenderness in his lumbar area and some limitation of flexion.  He was diagnosed with an acute back strain.  The Veteran returned to sick call a week later with continued pain.  

The Veteran's December 1967 separation examination does not note any right ear hearing loss or  neurological issues. 

The Veteran filed his claim for service connection for degenerative joint disease of the lumbar spine and hearing loss in November 2008.  

The Veteran was afforded VA examinations for his lumbar spine disability in August 2009, February 2012, June 2013, May 2015, and October 2016.  The Veteran has also submitted private and VA treatment records.  

The Veteran underwent VA audiology examinations in August 2009, September 2013, May 2015, and December 2016.  The Veteran has also submitted private audiology examinations from August 2012, December 2013, and July 2015.

The Veteran had VA examinations for fibromyalgia in June 2013 and May 2015.  In addition, the Veteran has submitted private medical opinions relating to fibromyalgia.  

The Veteran submitted a separate application for IVDS in June 2016; however, as the rating criteria for the Veteran's back is being adjudicated herein, evidence applying to the Veteran's IVDS will be considered.  

	1) Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

		Service Connection for Fibromyalgia

The Veteran asserts that he is entitled to service connection for fibromyalgia.  The record contains assertions that fibromyalgia is a condition secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has been afforded two VA examinations for fibromyalgia and has submitted statements from his primary care physician and other private physicians.  Greater weight may be placed on one physician's opinion or another's depending on factors such as reasoning employed by the physicians, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the present case, the weight of the evidence is against a diagnosis of fibromyalgia.  

In February 2008, the Veteran was seen by a private physician, Dr. H., for a consultation regarding his symptoms.  After review of the Veteran's record and a physical examination, Dr. H., a rheumatologist, opined that the Veteran did not have fibromyalgia and instead likely had psudogout.  Dr. H. also noted that the Veteran was not seeking any treatment for the claimed fibromyalgia and that the Veteran was functional and very active in sports.  

A letter from the Veteran's primary care physician, Dr. J.P. in September 2011, noted that in the 30 years the Veteran had worked with him, the Veteran's chief complaint had been musculoskeletal pain.  J.P. asserts that the pain comes from the fall in December 1967, right before discharge from active service.  J.P. further opines that "because of the fibromyalgia" and back problems the Veteran has frequent bouts of incapacitation.  Dr. J.P. also states that, based on his experience, he believes that the Veteran's in-service injury was the probable cause of the Veteran's fibromyalgia.

The Veteran submitted a private medical opinion of July 2012 by Dr. Z.  Dr. Z. reviewed the Veteran's C-file and VA and private treatment records.  Dr. Z. opined that the Veteran did not have fibromyalgia based on the evidence of record, instead he is experiencing musculoskeletal symptoms.  

The Veteran had a VA examination for fibromyalgia in June 2013.  The VA examiner examined the Veteran, his c-file, and VBMS.  The 2013 examiner noted that the Veteran reported a diagnosis of fibromyalgia due to wide spread pain and hypersensitive nerves.  The examiner opined that while the veteran did have widespread musculoskeletal pain, muscle weakness, headaches, and depression, he did not demonstrate any of the typical trigger points present in fibromyalgia.  Therefore, it is less likely than not that the Veteran has fibromyalgia.  

The Veteran submitted a private medical opinion in August 2013 by Dr. P. which opined that upon review of the entire file and previous medical opinions, the Veteran had trauma to his lumbar spine and fibromyalgia (or another neurological disability).  Dr. P. opined that the trauma to the Veteran's back and subsequent chronic musculoskeletal pain fits more closely with a diagnosis of chronic regional myofascitis as a result of his injury in December 1967.  Dr. P. further explained that while the Veteran's chronic musculoskeletal pain was not diagnosed at the same time of the back injury, it is not unlikely that neurological ramifications would arise later than the injury.  

The Veteran also had a VA examination for fibromyalgia in May 2015.  The examiner reviewed the Veteran in person, his c-file, and VBMS.  The VA examiner noted that the Veteran was diagnosed with fibromyalgia by his primary care physician, Dr. J.P.  The VA examiner noted that the Veteran had widespread musculoskeletal pain, fatigue, and sleep disturbances.  The examiner concluded that Veteran did not have fibromyalgia; and therefore, it is less likely than not due to or the result of his service-connected lumbar back condition.  

The Board finds that the most probative medical evidence is against a finding that the Veteran has fibromyalgia.

Notwithstanding the lack of a current diagnosis, the Veteran did suffer a fall in service.  

However, the final element of direct service connection, a medical nexus between the in-service event and a current diagnosis, is not present.  The Veteran's STRs are silent for any diagnosis or treatment of fibromyalgia.  Further, the Veteran does not have a competent, current diagnosis of fibromyalgia.  Therefore, direct service connection for fibromyalgia is denied.  

The record does infer that the Veteran may be entitled to secondary service connection for fibromyalgia due to his in-service lumbar strain. 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  

As determined above, the Veteran does not have a current diagnosis of fibromyalgia.  Nevertheless, the Veteran is service-connected for a degenerative joint disease of the lumbar spine.  Therefore, the second element of secondary service connection is fulfilled.  

The third element of secondary service connection is a medical nexus between the current disability and the service-connected disability.  In a private medical opinion from August 2013, Dr. P. opined that the trauma to the Veteran's back and subsequent chronic musculoskeletal pain fits more closely with a diagnosis of chronic regional myofascitis.  

The Veteran's May 2015 VA examiner noted that the Veteran had widespread musculoskeletal pain, fatigue, and sleep disturbances.  The examiner concluded that Veteran did not have fibromyalgia; and therefore, it is less likely than not due to or the result of his service-connected lumbar back condition.  

Therefore, a medical nexus between the service-connected disability and a current disability is not present.  As such, secondary service connection for fibromyalgia is also denied.  

		Service Connection for Right Ear Hearing Loss

The Veteran asserts that his right ear hearing loss is due to his activities in service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present, and service connection is possible if the current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

STRs include an enlistment audiogram dated in February 1964 showing normal hearing thresholds between 500 and 6000 Hz in the right ear.  The separation examination dated December 1967 showed normal hearing in the right ear that did not worsen during his time in the military.

The Veteran filed his claim for service connection in November 2008.  The Veteran has had, at minimum, 7 audiology examinations by VA and private examiners.  

The Veteran was afforded a VA audiological examination in August 2009, September 2013, and May 2015.  

As to the first element of service connection, a current disability pursuant to 38 C.F.R. § 3.385.  

The May 2015 examiner rendered the opinion that while the Veteran did have hearing loss pursuant to 38 C.F.R. § 3.385, medical literature and the Veteran's file did not support a finding that his right ear hearing loss was due to his in-service noise exposure.  During the VA audiology examination, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
25
50
45

The Maryland CNC speech recognition score for the right ear was 84.  At the time of the May 2015 VA audiology examination, the Veteran did have a hearing loss disability for VA purposes.  

The Veteran testified during his January 2010 DRO hearing that his military occupational specialty was as a forward weather observer.  This required he stand outside in inclement weather, on the flight line, as aircrafts landed nearby.  The Veteran also testified that he was never provided with, nor wore, hearing protection during that time.  

The Board notes that the Veteran is competent to report on his duties while in service and the Board finds the Veteran credible.  Therefore, it is noted that the Veteran was exposed to loud noise while in service.

The Veteran also submitted evidence of private audiology examinations from August 2012, December 2013, and July 2015.  The private examiners each opined that based on the evidence of record and testing, the Veteran's hearing loss was at least as likely as not due to his in-service noise exposure as a forward weather observer.  

Therefore, as the evidence is in equipoise that the right ear hearing loss is due to his in-service noise exposure, service connection is granted.  

	2) Appeal for a higher initial rating

The Veteran contends that he is entitled to an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine from June 20, 2013.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 50-percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40-percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height. 

Notes following provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating). 

The Veteran was diagnosed with  intervertebral disc syndrome (IVDS) in May 2015 and can also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  These criteria provide a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

		Prior to April 26, 2010

The initial question is whether a rating in excess of 20 percent prior to April 26, 2010 is warranted for the Veteran's service-connected low back disability.  In resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran warranted a rating of 20 percent , but no higher, prior to April 26, 2010. 

The Veteran was evaluated for his low back disability in April 2009 and February 2010.  In April 2009, the Veteran reported 1-3 days of incapacitating episodes each month over the last 12 months, resulting in bedrest.  There is no evidence that the Veteran was prescribed bed rest at this time.  Upon physical examination, the 2009 examiner found no abnormality in the Veteran's gait and no ankylosis of the thoracolumbar spine.  Range of motion evaluation found 60 degrees of flexion, 30 degrees of extension, left lateral flexion of 25 degrees, right lateral flexion of 30 degrees, left lateral rotation of 20 degrees, and right lateral rotation of 30 degrees.  The Veteran reported he experienced occasional numbness and tingling radiating down both legs.  

The February 2010 VA examination found flexion of 90 degrees, extension of 15 degrees, bilateral lateral bending to 15 degrees, and bilateral rotation of 45 degrees.  The Veteran reported radiating pain down both legs and into the feet, aggravated by bending, stooping and lifting.  The Veteran denied bowel and bladder incontinence.  Additionally, the 2010 VA examiner found no abnormality in the Veteran's gait and the Veteran reported no incapacitating episodes in the last 12 months.  

In order to warrant a higher rating, the record must show unfavorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months for which a physician prescribed bed rest as treatment.  Treatment records and VA examination reports  prior to April 26, 2010 do not reflect that the Veteran required physician prescribed bed rest for incapacitating episodes of at least 4 weeks, unfavorable ankylosis of the entire thoracolumbar spine, or less than 30 degrees forward flexion.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Therefore, based on the evidence of record, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent prior to April 26, 2010.  

		April 26, 2010 through January 1, 2012

In a letter of April 26, 2010, the Veteran's primary care physician, Dr. J.P. noted that the Veteran had suffered flare-ups and incapacitating episodes totaling 4 weeks over the last 12 months.  In an addendum letter of March 30, 2016, Dr. J.P. clarified that he has prescribed bed rest for the Veteran during incapacitating episodes from the letter of April 26, 2010.  The Board finds Dr. J.P. credible and a medical professional competent to discuss treatment of the Veteran.  

As noted above, in order to warrant a higher rating, the record must show unfavorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months for which a physician prescribed bed rest as treatment.  Treatment records and VA examination reports from April 26, 2010 to January 1, 2012, reflect that the Veteran had at least 4 weeks but less than 6 weeks of incapacitation with prescribed bed rest.  38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Therefore, the Veteran is entitled to a rating of 40 percent from April 26, 2010, through May 26, 2015, as the Veteran's degenerative joint disease manifested and IVDS required at least 4 weeks of physician prescribed bed rest as a result of flare-ups.  

		From January 12, 2012

The Board has also determined that an additional staged rating is appropriate in this matter.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was next examined by the VA on June 20, 2013.  At that time, forward flexion was to 25 degrees, extension was to 20 degrees, lateral flexion was 20 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  The 2013 examiner noted weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing activities.  The examiner also noted tenderness in the bilateral paraspinous muscle and spasm and guarding, but that they did not result in an abnormal gait or spinal contour.  

On May 26, 2015, the Veteran had another VA examination.  The VA examiner examined the Veteran and reviewed his c-file as well as private treatment records.  The examiner noted ongoing symptoms of pain, stiffness, and tingling.  The examiner noted flexion of 60 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and bilateral lateral rotation of 25 degrees.  The 2015 examiner noted weakened movement, pain on movement, and incoordination or impaired ability to execute skilled movements.  The examiner also noted spasm and guarding, causing an abnormal gait and abnormal spinal contour.  

The Veteran also submitted lay evidence of the number of days each month he had an incapacitating episode that required bed rest.  For 2012, 2013, 2014, and 2015, the number of incapacitating episodes totaled over 6 weeks in each 12 month period.  The Board finds the Veteran credible and competent to report the number of days he was on bed rest due to incapacitating episodes.    

The October 2016 VA examination found flexion of 25 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  The 2016 examiner noted localized tenderness in the lumbar region centrally and paraspinal muscles, no ankylosis of the spine and no other neurological abnormalities.  

In order to warrant a rating of 60 percent, the record must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months for which a physician prescribed bed rest as treatment.  Treatment records and VA examination reports from January 1, 2012, reflect that the Veteran had at least 6 weeks of incapacitation with prescribed bed rest.  38 C.F.R. §§ 4.40, 4.45, and 4.59. 

In order to warrant a rating of 100 percent, the record must show unfavorable ankylosis of the entire spine.  The record from January 1, 2012 does not reflect unfavorable ankylosis of the entire spine.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Therefore, the Veteran is entitled to a 60 percent rating from January 1, 2012, but not before. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability, and have utilized these findings to afford the Veteran a higher 60 percent rating from May 26, 2015.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional loss associated with pain has not been shown to cause restriction warranting any further increased rating, and is, therefore, contemplated by the disability ratings currently assigned for it.

The Board has considered whether a separate rating for neurological manifestations is warranted.  Service connection has previously been established for radiculopathy of the right and left sciatic nerve and radiculopathy of the right and left femoral nerve effective May 26, 2015.  

The Board has also considered whether there are associated objective neurologic abnormalities, including bowel or bladder impairment, which might warrant separate ratings under an appropriate diagnostic code.  As described above, there is no evidence of any such impairment; hence, the Veteran is not entitled to any further separate ratings for neurological impairment.

In summary, the Board finds that a preponderance of the evidence is against finding that the Veteran is entitled to a rating in excess of 20 percent prior to April 23, 2010.  In addition, the Veteran is entitled to a rating of 40 percent from April 26, 2010 through January 1, 2012, and a rating of 60 percent from January 1, 2012, but not before.  


ORDER

Service connection for fibromyalgia, to include as secondary to degenerative joint disease of the lumbosacral spine, is denied.  

Service connection for right ear hearing loss is granted. 

From April 26, 2010 to January 1, 2012, entitlement to a rating of 40 percent for degenerative joint disease with intervertebral disc syndrome of the lumbar spine is granted.

From January 1, 2012, entitlement to a rating of 60 percent for degenerative joint disease with intervertebral disc syndrome of the lumbar spine is granted. 

REMAND

Recently, the U.S. Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In relation to this claim, which is the rating period prior to April 26, 2010, the Veteran underwent an independent spine medical examination in April 2009, although range of motion testing results were provided, active and passive range of motion testing was not conducted.  See 38 C.F.R. § 4.59.  Because the VA medical examination did not contain these findings, according to the Court, they are inadequate for compensation purposes.  Under these circumstances, a remand for an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to clarify the severity of his lumbar spine degenerative joint disease.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.
  
The examination report should include the range of motion of the lumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, the examiner should specifically state so and provide an explanation in the report.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the lumbar spine, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

The examiner should also state whether the Veteran's service-connected lumbar spine degenerative joint disease results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

The examination report should also identify all neurological manifestations of the service-connected lumbar spine degenerative joint disease, if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


